Filed 7/1/14 P. v. Robinson CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B252098

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA051134)
         v.

WILLIAM C. ROBINSON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Daviann L. Mitchell, Judge. Affirmed.


         Michele A. Douglass, under appointment by the Court of Appeal, for Defendant
and Appellant.

         No appearance for Plaintiff and Respondent.




                                ___________________________________
       William Robinson appeals from a judgment which sentenced him to three years in
county jail for resisting an executive officer. His appointed counsel has filed an opening
brief raising no issues pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
We affirm the judgment.
                                         FACTS
       William and James Robinson1 ate dinner at a Denny’s in Lancaster on November
29, 2010. At the time, James was 67 years old. William is his youngest son. During
dinner, William appeared to be “his usual self” and did not appear agitated or angry.
Near the end of dinner, however, William became agitated when his father asked him
whether he had finished his food. James responded in Spanish and his father asked him
to speak in English. William then began to punch his father with a closed fist on the side
of the head just above the ear. James’ glasses were knocked off and his nose was cut.
He suffered from swelling and a hematoma on the right side of his head. He also
experienced chest pain, which stopped half an hour after the incident. Due to his heart
condition, however, James was admitted into the hospital for three days for observation.
       Frank Salazar was at the restaurant with his family that day when he heard
William hit his father. Salazar and several other patrons attempted to stop William.
In response, William swung at them and yelled profanities. William hit Salazar on the
top of his head and Salazar hit him back. James asked a waitress to call the police. Just
before they arrived, William calmed down and attempted to leave the restaurant. He
asked his father to leave with him, but James refused. As William attempted to walk out,
Deputy Sarah Dieguez arrived with Deputy Lee Warren in response to a 911 call. They
were directed to William by the other patrons. They heard William say, “I gotta go.”
Deputy Warren asked him to put his hands behind his back and went to grab his hands to
place them behind his back. Deputy Dieguez attempted to assist. William resisted and
wrapped his arm around the female deputy’s neck in a chokehold. She began to gasp and

1
        For ease of reference, we will refer to members of the Robinson family by their
first names.

                                             2
turned red. Deputy Warren attempted to help his partner, hitting William with his
flashlight on the upper back and the back of his head. They all struggled on the ground
of the restaurant. William was lifted off Deputy Dieguez when other officers arrived at
the scene.
       William was charged with assault upon a peace officer in violation of Penal Code2
section 245, subdivision (c) (count 1), resisting an executive officer in violation of
section 69 (count2), battery with serious bodily injury in violation of section 243,
subdivision (d) (count 3), and elder abuse in violation of section 368, subd. (b)(1)
(count 4). A competency hearing was held as a result of the trial court’s and defense
counsel’s reservations about William’s ability to understand the charges and participate
in the trial. Two experts were assigned pursuant to sections 1368-1370 to determine
William’s competency. As a result, proceedings in the criminal prosecution were
suspended.
       At the competency hearing on March 16, 2011, the trial court found William was
not mentally competent to stand trial within the meaning of section 1368 and that he was
not able to understand the nature of the proceedings against him and was not able to assist
counsel in his own defense. Further, the trial court found William lacked the capacity to
make decisions regarding psychotropic medication and that if he was untreated with
psychotropic medication, it was probable he would suffer serious harm to his physical or
mental health. William was ordered committed to Patton State Hospital, which was
authorized to administer involuntary antipsychotic medication. After treatment, the
medical director at Patton State Hospital reported to the trial court on December 4, 2012,
that William was competent to stand trial.
       Criminal proceedings were reinstated and a jury trial began on February 7, 2013.
At trial, the prosecution presented evidence of the incident as described above. After the
prosecution’s case-in-chief, the trial court dismissed count 3 pursuant to a section 1118
motion, finding there was insufficient evidence that James suffered serious bodily injury.

2
       All further statutory references are to the Penal Code unless otherwise specified.

                                              3
The jury found William guilty of the crime of resisting an executive officer as charged in
count 2, and the trial court declared a mistrial as to counts 1 and 4 when the jury became
hopelessly deadlocked. Those counts were subsequently dismissed.
       The trial court denied probation and sentenced William to the upper term of three
years in county jail pursuant to section 1170, subdivisions (h)(1) and (h)(2). The trial
court explained it imposed the high term because : “1) the victim was particularly
vulnerable, 2) the crime involved great violence or great bodily harm, and 3) the crime
disclosed a high degree of cruelty or viciousness.” Williams was also ordered to pay a
restitution fine pursuant to section 1202.4, subdivision (b) in the amount of $2,925, a
court operations assessment under section 1465.8, subdivision (a)(1) in the amount of $40
and a criminal conviction assessment under Government Code section 70373 in the
amount of $30. William was granted custody credits of 401 actual days plus 400 days
good time/work time credit plus 587 days served at Patton State Hospital for a total of
1,388 days. This was deemed to be a time served sentence. Williams timely appealed.
                                      DISCUSSION
       William’s appointed counsel filed a Wende brief requesting we review the record
for arguable issues. Counsel also submitted a declaration stating she has informed
William of his evaluation of the record and provided a copy of the record in the event
William wishes to file a supplemental brief. We also notified William by letter of his
right to submit any claim, argument, or issue he wished us to review. We have received
no response from William. We have independently reviewed the record on appeal, and
we are satisfied that appointed counsel fulfilled her duty, and that no arguable issues
exist. (Wende, supra, 25 Cal. 3d 436; People v. Kelly (2006) 40 Cal. 4th 106.)
                                     DISPOSITION
       The judgment is affirmed.
                                                         BIGELOW, P. J.
We concur:


              RUBIN, J.            FLIER, J.

                                             4